Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered April 3, 2014. The order denied plaintiffs motion for summary judgment and, upon searching the record, granted summary judgment to defendant and dismissed the complaint.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in DiPizio Constr. Co., Inc. v Erie Canal Harbor Dev. Corp. ([appeal No. 3] 134 AD3d 1418 [2015]). Present — Scudder, P.J., Centra, Lindley, Valentino and Whalen, JJ.